Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the sensors" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite "the one or more impedance sensors".
Claim 13 recites the limitation "the bolus of food" in line 1.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes that this is a typographical mistake and that the Applicant meant to recite " the stress agent", or alternatively, the Applicant may have intended for claim 13 to depend from claim 12, instead of claim 11 as presently recited. 
For the purposes of examination, the Examiner will treat claim 13 as if it depends from claim 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 15, 19, and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2010/0030133 to Elia et al., in further view of USPUB 2008/0077043 to Malbrain et al. 
Regarding claim 1, Elia et al. discloses a device (NGT system 250, Fig. 1a) for insertion into a stomach (stomach 209) of a patient (shown in Fig. 1) for use with enteral feeding (paragraph 136), comprising: 
an indwelling tube (nourishment tube 2) having a length (Fig. 1a); 
one or more sensors (nourishment sensor 4) attached along the length of the indwelling tube (nourishment tube 2), wherein the one or more impedance sensors (nourishment sensor 4) are configured to detect an electrical property of gastric contents (see paragraph 217); 
a controller (gastric console 300) in communication with the one or more sensors (see paragraph 210), wherein the controller is configured to determine measurements of a volume of gastric contents by correlating the electrical property of gastric contents to the volume of gastric contents such that the measurements of the volume of gastric contents provide guidance via the controller for patient care (see paragraphs 210-14).  
Elia et al. does not expressly state that the sensors (nourishment sensor 4) measure impedance. Rather, Elia et al. discloses that the sensors (nourishment sensor 4) measures electrical activity (paragraph 217). 
Malbrain et al. teaches that impedance is a form of electrical activity that is useful in determining a gastric volume within a stomach in enteral feeding applications (see paragraph 20). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have made the sensor of Elia et al. measure impedance, as taught by Malbrain et al., because Malbrain et al. expressly teaches that impedance is a form of electrical activity that is measurable in the stomach that is useful in determining a gastric volume within the stomach in enteral feeding applications (see paragraph 20 of Malbrain et al.).
The modified device of Elia et al. in further view of Malbrain et al., will hereinafter be referred to as the modified device of Elia et al. and Malbrain et al. 
Regarding claim 2, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and the modified device of Elia et al. and Malbrain et al. further teaches the one or more impedance sensors (nourishment sensor 4 of Elia et al. as modified by Malbrain et al. to measure impedance) are attached along the length at a position such that the sensors are placed within the stomach when the indwelling tube is inserted into the patient (see paragraph 186 of Elia et al.).
Regarding claim 3, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and the modified device of Elia et al. and Malbrain et al. further teaches the one or more impedance sensors (nourishment sensor 4 of Elia et al. as modified by Malbrain et al. to measure impedance) are attached along the length at a position such that the sensors are placed distal to a pylorus of the stomach when the indwelling tube is inserted into the patient (see paragraph 63 of Malbrain et al. teaches that the placement of the impedance sensor can be the stomach, duodenum, or jejunum, depending on medical requirements).
Regarding claim 4, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and Elia et al. further teaches the guidance for patient care comprises instructions provided via the controller (gastric console 300) to perform at least one of initiation, maintenance, increase, reduction, or termination (feeding ceases) of enteral feeding via the controller (see paragraph 210 of Elia et al.).
Regarding claim 5, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 4, and Elia et al. further teaches the controller (gastric console 300) comprises a processor (controller 14) configured to provide the instructions (see paragraph 148 of Elia et al.).
Regarding claim 6, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and Elia et al. further teaches an intensity of treatment of the patient care is determined as a function of the measurements (see paragraph 210 of Elia et al.).
Regarding claim 7, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and Elia et al. further teaches the guidance for patient care comprises a nutritional readiness score (full, partially empty, or empty) determined from the measurements of the gastric volume (see paragraphs 210-11 of Elia et al.).
Regarding claim 8, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and Elia et al. further teaches the guidance for patient care provided via the controller comprises a determination of initiating, terminating, or weaning enteral feeding via the controller (see paragraphs 148 and 210 of Elia et al.).
Regarding claim 9, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and Elia et al. further teaches the guidance for patient care provided via the controller (gastric console 300) comprises a determination of modifying vasoactive agents, mechanical ventilation, acid suppressants (antacid API), or motility agents via the controller (see paragraph 219 of Elia et al.).
Regarding claim 10, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and Elia et al. further teaches the controller (gastric console 300) is configured to provide the measurements on a continuous basis (see paragraph 107 of Elia et al.).
Regarding claim 15, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and Elia et al. further teaches the controller is programmed to provide the guidance for patient care via the controller based on the measurements of the gastric volume (see paragraph 210 of Elia et al.).
Regarding claim 19, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and the modified device of Elia et al. and Malbrain et al. further teaches the one or more impedance sensors (nourishment sensor 4 of Elia et al. as modified by Malbrain et al. to measure impedance) are configured to provide an indication of tube placement within the patient (see paragraph 199 of Elia et al.).
Regarding claim 21, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, and Elia et al. further teaches the device (NGT system 250) is configured to measure the presence and passage of a gastric acid suppressant configured to affect the measurement of the gastric volume (see paragraph 219 of Elia et al.).

Claims 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the modified device of Elia et al. and Malbrain et al., in further view of U.S. Patent No. 7,818,155 to Stuebe et al.
Regarding claim 11, the modified device of Elia et al. and Malbrain et al. teaches the claimed invention as discussed above concerning claim 1, but neither Elia et al. nor Malbrain et al. expressly state that the device is configured to measure a presence and passage of a stress agent configured to affect the measurement of the gastric volume.
Steube et al. teaches a system that measures the presence and passage of a stress agent (bolus of food, see column 3, lines 12-21). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have made the modified device of Elia et al. and Malbrain et al. to measure the presence and passage of a stress agent configured to affect the measurement of the gastric volume (a bolus of food entering the stomach would affect the impedance measurements obtained within the stomach), as taught by Steube et al., because Steube et al. expressly teaches that it is known to detect the presence and passage of a stress agent by measuring impedance (see column 3, lines 12-21). 
The modified device of Elia et al. and Malbrain et al. in further view of Steube et al., will hereinafter be referred to as the modified device of Elia et al., Malbrain et al., and Steube et al. 
Regarding claim 12, the modified device of Elia et al., Malbrain et al., and Steube et al. teaches the claimed invention as discussed above concerning claim 11, and Steube et al. further teaches the stress agent comprises a bolus of food (see column 2, lines 32-36).
Regarding claim 13, the modified device of Elia et al., Malbrain et al., and Steube et al. teaches the claimed invention as discussed above concerning claim [[11]] 12, and Steube et al. further teaches the bolus of food comprises liquid food (see column 2, lines 32-36). 
Regarding claim 14, the modified device of Elia et al., Malbrain et al., and Steube et al. teaches the claimed invention as discussed above concerning claim 11, and while Elia et al. teaches that the device has a controller (gastric console 300) that uses electrical activity measurements in the stomach to determine gastric volume (paragraph 217 of Elia et al.), and that the measurements are monitored continuously to determine the gastric volume state of the stomach (paragraph 107 of Elia et al.), the modified device of Elia et al., Malbrain et al., and Steube et al. as applied to claim 11 above does not expressly state that the controller is configured to determine the gastric volume after the stress agent is provided to the patient.
However, Steube et al. further teaches that impedance measurements associated with the presence and passage of a stress agent (bolus of food) is interpreted by a controller (data collection device 114) to determine the gastric volume after the stress agent is provided to the patient (see column 5, lines 11-48). 
The Examiner is of the position that it would have been obvious to one of ordinary skill in the art before the invention was made to have modified the modified device of Elia et al., Malbrain et al., and Steube et al. so that the controller (gastric console 300) is configured to determine the gastric volume after the stress agent is provided to the patient, as taught by Steube et al. in order to provide a determination of the gastric volume after the stress agent is provided to the patient (paragraphs 107, 211-213 of Elia et al.). 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the modified device of Elia et al. and Malbrain et al., in further view of U.S. Patent No. 6,360,123 to Kimchi et al.
Regarding claim 20, the modified device of Elia et al. and Malbrain et al. teach the claimed invention as discussed above concerning claim 1, but neither Elia et al. nor Malbrain et al. expressly state that the one or more impedance sensors are configured to provide an indication of gastric motility.
Kimchi et al. teaches that impedance sensing (column 8, lines 14-25) can be used to measure mechanical properties within the body such as gastrointestinal motility (see col. 14, lines 16-19). 
It would have been obvious to one of ordinary skill in the art before the invention was made to have made the modified device of Elia et al. and Malbrain et al. to detect gastric motility through impedance, as taught by Kimchi et al., because Kimchi et al. expressly teaches that gastric motility can be detected and monitored using an impedance device (see column 14, lines 16-19). 

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783